                                IN THE UNITED STATES DISTRICT COURT FOR
                                   THE SOUTHERN DISTRICT OF GEORGIA
                                            SAVANNAH DIVISION


        UNITED STATES OF AMERICA,


        V.                                                   Case No.     CR417-208


        EUGENE ALLEN,
                                   Defendant.




                   Bruce S. Harvey counsel of record for defendant Eugene Allen

        in the above-styled case has moved for leave of absence.                 The Court

        is mindful that personal and professional obligations require the

        absence            of    counsel on occasion. The Court, however, cannot


        accommodate its schedule to the thousands of attorneys who practice

        within the Southern District of Georgia.

                   Counsel may be absent at the times requested. However, nothing

        shall prevent the case from going forward; all discovery shall

        proceed, status conferences, pretrial conferences, and                  trial shall

        not be interrupted or delayed. It is the affirmative obligation of

        counsel to provide a fitting substitute.



                   SO ORDERED        this       day of November 2018.




  o—-        C\J           <c
  tjQ                      o                      WILLIAM T.    MOORE,   JR.,   JUDGE
             3C
             Q_            u.
L'J o ■<                   o                      UNITED   STATES   DISTRICT    COURT
             oc-           i—
                                                  SOUTHERN DISTRICT      OF   GEORGIA
csg           i            22
                           o
  Q<i        c:
             a             o
       CO
  cd
                    cs
            cam     IjLd
